Citation Nr: 0524026	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  98-19 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The appellant, the 
veteran's surviving spouse, perfected an appeal of that 
decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

At the time of the veteran's death in October 1997, service 
connection was in effect for the residuals of phlebitis of 
the right leg, rated as 30 percent disabling since March 
1976.  The claims file does not include any medical records 
documenting the veteran's medical condition dated later than 
March 1977.

The appellant submitted evidence showing that the veteran 
died suddenly, without anyone in attendance.  She contends 
that his death was caused by a pulmonary embolism resulting 
from the phlebitis in his right leg.  She submitted a medical 
opinion indicating that such an occurrence was possible.  She 
presented a copy of the death certificate issued by the City 
of New York Department of Health documenting only his death, 
without any cause of death shown.

The case was previously before the Board in December 2004, at 
which time it was remanded with instructions to contact the 
appellant and have her provide a copy of the complete death 
certificate, as well as the veteran's medical records for the 
two years preceding his death.  After that development was 
completed, the RO was instructed to obtain a medical opinion 
regarding the claimed nexus between the service-connected 
phlebitis of the right leg and the cause of the veteran's 
death.

The RO asked the appellant to submit the requested evidence, 
but she failed to respond to the request.  Nonetheless, the 
RO forwarded the claims file to a VA physician to obtain a 
medical opinion regarding the cause of the veteran's death.  
The VA physician stated that an informed opinion could not be 
provided in the absence of the complete death certificate 
showing the cause of his death.  The physician also stated 
that death certificates are "in the public domain," and can 
be obtained from the government agency responsible for 
maintaining such records.

Accordingly, in order to fulfill VA's duty to assist the 
appellant in developing the evidence in support of her claim, 
the case is again remanded for the following:

1.  The RO should contact the city, 
county, or state agency responsible for 
maintaining death records for the state 
of New York and obtain a copy of the 
veteran's complete death certificate, 
including the portion documenting the 
established cause of death.  

2.  When a complete copy of the death 
certificate has been obtained, the RO 
should forward the claims file to a VA 
physician and obtain a medical opinion 
regarding the claimed nexus between the 
service-connected phlebitis of the right 
leg and the cause of the veteran's death.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

